Per curiam.
This disciplinary matter is before the Court pursuant to Respondent Daniel G. Calugar’s petition for voluntary surrender of license which he filed pursuant to Bar Rule 4-227 (b) prior to the issuance of a Formal Complaint. In the petition, Calugar, who has been a member of the State Bar of Georgia since 1979, admits that on January 25, 2006, he pled guilty to a violation of General Business § 352-c (6) of the laws of the State of New York in connection with a securities transaction; that the offense for which he was convicted is *510a Class E felony pursuant to New York law; and that the resulting conviction constitutes a violation of Rule 8.4 (a) (2) of Bar Rule 4-102 (d).
Decided January 8, 2007.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
McDermott, Will & Emery, Steven S. Scholes, Joseph G. Fisher, for Calugar.
We have reviewed the record and agree to accept Calugar’s petition for the voluntary surrender of his license. Accordingly, the name of Daniel G. Calugar hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Calugar is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.